DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on December 20, 2021.  As directed by the amendment: no claims have been amended, claims 1-10 have been canceled, and new claims 11-40 have been added.  Thus, claims 11-40 are presently pending in the application.  
Claim Objections
Claims 11 and 35 are objected to because of the following informalities:  
In claim 11, line 4, “the patient’s face” should read -- a patient’s face--  to correct a typographical error. 
In claim 35, line 4, “the patient’s face” should read -- a patient’s face--  to correct a typographical error. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-37, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sleeper et al. (US 2008/0053446), in view of Amarasinghe et al. (US 2004/0112377).
As to claim 35, Sleeper discloses a mask system 100 (Fig. 2) for delivery of air at positive pressure for treatment of sleep disordered breathing, comprising: headgear comprising a pair of upper side straps (see paragraph [0037], headgear straps received in flanges 220); a sealing arrangement 110 configured to, in use, form a seal with the patient's face, the sealing arrangement 110 comprising a silicone cushion configured to sealingly engage the patient's face in use (paragraph [0030]); and a frame 120 configured to interface with the sealing arrangement 110 to, in use, support the sealing arrangement 110 in an operative position with respect to the patient's face, the frame comprising polycarbonate and being more rigid than the silicone of the cushion (paragraph [0031]), the frame including: a main body 120 configured to interface with the sealing arrangement 110; a forehead support arm 140 (Figs. 1A-2, paragraph [0032]) extending from the main body 120; and a forehead support pad 180 (forehead support flange 180) provided to the forehead support arm 140 and configured to support the frame 120 against the patient's forehead in use (see Figs. 1A-2, paragraph [0033]), the forehead support pad 180 including a pair of upper headgear connectors 220 for engagement with the pair of upper side straps, the upper headgear connectors 220 comprising a pair of receiving holes (apertures of headgear strap flanges 220) formed in the forehead support pad 180 to receive the pair of upper side straps (paragraph [0037]); wherein the forehead support pad 180 includes a first portion (support flange 180) having the pair of upper headgear connectors 220 and a second portion (forehead cushion 190) directly connected to the first region 180 and having a spring element 192 (compression spring structure 192, see Fig. 1B, paragraph [0034]), the second portion 192 being positioned between the first portion 180 and a forehead-contacting portion 190 of the mask system when the mask system is worn (see Fig. 1B), and wherein, in use, in response to headgear tension from the pair of upper side straps, the spring element 192 is configured to flex and thereby move the first portion 180 of the forehead support pad closer to the patient's forehead against a spring force of the spring element 192 (paragraph [0034], as the headgear straps are tightened, the spring structure 192 of the cushion 190 will be compressed, bringing the forehead pad 180 closer to the patient’s forehead).
Sleeper does not expressly disclose that the pair of upper side straps are removable from the headgear connectors. However, Amarasinghe teaches headgear having a pair of upper side straps 22 that are removably connected to headgear connectors 42 via hook and loop fasteners (see Fig. 1, Fig. 4, paragraph [0036]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask system of Sleeper so that the upper side straps are removably connected to the headgear connectors, as taught by Amarasinghe, in order to allow cleaning or replacing of the headgear as well as adjustment of the size to accommodate different sized patients.
As to claim 36, the modified mask system of Sleeper discloses that the spring element 192 (Fig. 1B of Sleeper) has a first end (see annotated Fig. 1B below) connected to the first portion 180 of the forehead support pad and a second end spaced from the first portion 180 (see annotated Fig. 1B below).

    PNG
    media_image1.png
    663
    405
    media_image1.png
    Greyscale

As to claim 37, the modified mask system of Sleeper discloses that when the spring element 192 flexes, the first end of the spring element is configured to function as a hinge point (see annotated Fig. 1B below).

    PNG
    media_image2.png
    637
    405
    media_image2.png
    Greyscale

As to claim 39, the modified mask system of Sleeper discloses that the forehead-contacting portion 190 of the mask system comprises a different material than a material of the first portion 180 of the forehead support pad (cushion 190 is an elastomeric material, such as silicone, see paragraph [0034], while the first portion/forehead support flange 180 is part of frame 120, manufactured from a relatively rigid material, such as polycarbonate, see paragraph [0031]).
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sleeper et al. (US 2008/0053446), in view of Amarasinghe et al. (US 2004/0112377), as applied to claim 35 above, and further in view of McAuley et al. (US 2006/0278233).
As to claim 38, the modified mask system of Sleeper discloses the claimed invention except that the spring element is a resilient spring arm.  However, McAuley teaches a spring element 349 (Fig. 26) for a forehead support pad 346 of a mask assembly, the spring element 349 being in the form of a resilient spring (paragraph [0085]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask system of Sleeper so that the spring element is a resilient arm instead of the compression spring structure, as taught by McAuley, in order to provide an equally suitable alternative means of creating the spring force against the patient’s forehead.
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sleeper et al. (US 2008/0053446), in view of Amarasinghe et al. (US 2004/0112377), as applied to claim 35 above, and further in view of Eaton et al. (US 2004/0045551).
As to claim 40, the modified mask system of Sleeper discloses the claimed invention except that the upper side straps are looped through the pair of receiving holes of the upper headgear connectors in a manner that causes the upper side straps to be positioned between the forehead support pad and the patient's face, in use, such that the upper side straps form the forehead-contacting portion of the mask system and are configured to directly contact the patient's forehead.  However, Eaton teaches a mask system wherein upper side straps 68’ (Fig. 11, Fig. 12) are looped through a pair of receiving holes 112 of upper headgear connectors 112, 114 in a manner that causes the upper side straps 68’ to be positioned between the forehead support pad 40’’’’ and the patient's face, in use, such that the upper side straps 68’ form the forehead-contacting portion of the mask system and are configured to directly contact the patient's forehead (paragraph [0051]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask system of Sleeper to include upper side straps looped through the headgear connectors such that they form the face contacting portion between the forehead support pad and the patient’s forehead, as taught by Eaton, in order to provide an equally suitable alternative headgear arrangement which evenly distributes the strapping force across the forehead (see paragraph [0051]).
Allowable Subject Matter
Claims 11-34 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 11, Ho et al. (US 2006/0076019) and Sleeper et al. (US 2008/0053446) represent the closest prior art to the claimed invention. 
Ho discloses a mask system (Fig. 1, Fig. 2) for delivery of air at positive pressure for treatment of sleep disordered breathing, comprising: headgear 130 (Fig. 7) comprising a pair of upper side straps 132; a sealing arrangement 32 (Fig. 1, Fig. 2) configured to, in use, form a seal with the patient's face, the sealing arrangement 32 comprising a silicone cushion 32 configured to sealingly engage the patient's face in use (paragraph [0028],[0044]); and a frame (shell 34) configured to interface with the sealing arrangement 32 to, in use, support the sealing arrangement 32 in an operative position with respect to the patient's face, the frame 34 being more rigid than the silicone of the cushion 32 (frame/shell 34 can be formed from a sufficiently rigid material, paragraph [0044]), the frame 34 including: a main body 34 configured to interface with the sealing arrangement 32 (see Fig. 1, Fig. 2); a forehead support arm (extension 44) extending from the main body 32 (see Fig. 1, Fig. 2, paragraph [0027]); and a forehead support pad 96 (adjustable mount 96 including pads 98, see Fig. 6, paragraph [0036]) provided to the forehead support arm 46 and configured to support the frame 34 against the patient's forehead in use, the forehead support pad 96 including a pair of upper headgear connectors (sockets 142 of latches 102, Fig. 1) for removable engagement with the pair of upper side straps 132 (the buckles 138, which are attached to the upper side straps 132, are removable from sockets 142, paragraph [0041]); wherein the forehead support pad 96 includes a first region (wings 106 see Fig. 6, paragraph [0036]) and a second region (hinges 124) directly connected to the first region 106 (see Fig. 6, paragraphs [0038]), the second region 124 having increased flexibility as compared to the first region 108 (the forehead support 94 is able to flex at hinges 124, see paragraph [0038]), and wherein the first region 106 includes the pair of upper headgear connectors 142, the upper headgear connectors 142 comprising a pair of receiving holes 142 (sockets 142) formed in the forehead support pad to receive the pair of upper side straps (sockets 142 receive the buckles 138 of the straps 132). 
Ho does not disclose that the frame comprises polycarbonate.  However, Sleeper teaches a mask frame comprising polycarbonate. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask system of Ho so that the frame comprises polycarbonate, as taught by Sleeper, in order to provide a suitable well-known alternative material choice for the frame, which has the desired rigidity.
However, the prior art of record does not disclose teach or suggest the mask system of claim 11 wherein, the second region includes a flexing portion configured to, in use, splay outwardly in response to headgear tension from the pair of upper side straps against a spring force of the flexing portion.  Thus, claim 11 and its dependent claims 12-33 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Biener et al, (US 2003/0221691), Chu et al. (US 2010/0000542), Gunaratnam et al. (US 2002/0096176) and Heidmann et al. (US 2003/0075182) each disclose a mask system having a forehead support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785